            Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

CALDWELL GROUP LLC                               §
                                                 §
       Plaintiff,                                §
                                                 §
V.                                               §   CIVIL ACTION NO. 5:19-CV-932
                                                 §
FEDERAL INSURANCE COMPANY                        §
                                                 §
       Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Caldwell Group LLC (“Plaintiff”) hereby files this Original Complaint against

Defendant Federal Insurance Company (“Defendant”). Plaintiff respectfully would show this

Court the following:

                                            PARTIES

       1.      Plaintiff Caldwell Group LLC is a Kentucky corporation with its principal place of

business in Louisville, Kentucky. As such, it is a citizen of Kentucky.

       2.      On information and belief, Defendant Federal Insurance Company is an Indiana

corporation with its principal place of business in Whitehouse Station, New Jersey. As such, on

information and belief, Defendant is a citizen of Indiana and a citizen of New Jersey. On

information and belief, Defendant is an insurance company duly authorized to and conducing

insurance business in the state of Texas. Defendant may be served through its registered agent at

C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284. Plaintiff

requests that Summons be issued for Defendant at this time and files a request for issuance of

summons contemporaneously with this Original Complaint.

//

//


PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  PAGE 1
             Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 2 of 7



                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendant are citizens of different states, and the amount in controversy

exceeds $75,000.00, excluding interest and costs.

        4.      Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391 because

the property that is the subject of the insurance policy in dispute is situated in this judicial district

and division.

                                   FACTUAL BACKGROUND

Construction of the Storage Tank and Subsequent Damage

        5.      The Canyon Regional Water Authority (the “CRWA”) has been engaged in a large-

scale groundwater project comprised of multiple well fields and associated water production,

storage, treatment, and transportation facilities, which is generally referred to as the “Wells Ranch

Project” (the “Project”).

        6.      In furtherance of the Project, the CRWA determined that it needed an additional

ground storage tank to supplement existing storage capacity at a booster station located at 2677

Leissner School Road, Seguin, Texas 78155 (the “Leissner Booster Station”).

        7.      On or about August 30, 2016, the CRWA contracted with Caldwell Group LLC’s

affiliated company, Preload, LLC, to build the required ground storage tank (the “Contract”).

Under the terms of that agreement, Preload agreed to build two (2) prestressed concrete ground

storage tanks for the CRWA—one at the Leissner Road Booster Station and one at another location

called the Wagner Booster Station.

        8.      Pursuant to the terms of the Contract, Preload commenced construction of a 2-

million-gallon ground storage tank at the Leissner Road Booster Station in December 2016.




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                         PAGE 2
            Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 3 of 7



       9.        Preload subcontracted some of the work on the Project to Veritas Management

Company, LLC d/b/a BlackCastle General Contractor (“BlackCastle”).

       10.       BlackCastle performed site work on the Project, including subsurface site

preparation, and constructed the soils foundation of the ground storage tank. Preload constructed

the concrete foundation, walls and dome roof of the ground storage tank.

       11.       As required by the Contract, before being operational, Preload was obligated to

perform a water tightness test on the tank pursuant to the ANSI / AWWA D110 standard applicable

to the Project. Section 5.12 of the standard specifically addresses the “preparation” for the test:

             5.12.1 Preparation. Fill the tank with potable water to the overflow level; close
             all inlet, outlet, and drain valves and ensure they are not passing water (leaking);
             and let it stand for at least 24 hr.

       12.       Only after such preparation is complete, does the measurement process and,

therefore, the actual water tightness test begin.

       13.       Pursuant to the applicable standard, the CRWA commenced filling the tank to the

overflow level, stopping periodically and letting the water sit in the ground storage tank.

       14.       During that time period, and before the tank at issue was filled to the top as required

for commencement of the test, the CRWA discovered significant water leakage from the tank. As

a result, water drained from the ground storage tank and was deposited in the surrounding land,

including in a trench dug by another contractor adjacent to the tank.

       15.       Preload was notified of the water leak and ultimately retained an expert to evaluate

the damage and the cause of it. That expert, Henley-Johnston & Associates (“HJA”), determined

that the leak in the tank was the result of deflection of the concrete floor due to loss of support

caused by the excavation of the trench adjacent to the tank’s foundation. That contractor’s work

was not related to the Contract and was not work subcontracted by Preload.

//


PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                             PAGE 3
           Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 4 of 7



Insurance Information

       16.       Defendant Federal Insurance Company issued an Inland Marine Insurance Policy

to Plaintiff Caldwell Group LLC, bearing policy number 0664-23-43 IND and effective January

1, 2017 to January 1, 2018 (the “Policy”). The Policy has a $10 million limit of insurance subject

to a $25,000 deductible.

       17.       The Policy includes the following coverage grant:

             We will pay for direct physical loss or damage to construction works caused
             by or resulting from a peril not otherwise excluded, not to exceed the
             applicable Limit Of Insurance for Construction Works shown in the
             Declarations.

       18.       “Construction works” includes all material owned by Plaintiff or owned by others

and for which Plaintiff was legally liable “to be used in and become a permanent part of the

construction” of an “insured construction project,” which includes any construction project

Plaintiff constructed to perform and to which the Policy requirements are satisfied. The Project

satisfies those requirements.

       19.       The Policy also provides the time during which coverage applies to a specific

project:

             Coverage applies to construction works for all insured construction
             projects which begin during the policy period shown in the Declarations.
             Coverage begins, subject to all other terms, conditions and limitations of this
             policy, when you first become responsible for the construction works, but
             not before the effective date of this Contract.
             Coverage ends when the first of the following occurs:
                                                  ***
             D. hot testing begins; . . . .

       20.       In turn, “hot testing” is defined, in pertinent part, as “commissioning or

performance testing.”




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                        PAGE 4
           Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 5 of 7



       21.     Plaintiff and Defendant dispute whether the Policy had terminated before the

damage to the ground storage tank occurred because Defendant wrongfully claims that “hot

testing” had begun.

       22.     As noted, above, however, the water tightness test itself had not started yet; rather,

preparation for the test had begun.

       23.     Because “hot testing” had not commenced when the damage occurred, the Policy

remained effective as to the Project and no exclusions apply to negate coverage for that damage.

                                      CAUSES OF ACTION

       24.     Each of the foregoing paragraphs is incorporated by reference in the following

causes of action:

A.     Declaratory Relief

       25.     An actual controversy exists between Plaintiff and Defendant with respect to their

rights and obligations under the Policy. In particular, a dispute exists as to the interpretation of the

“Attachment and Termination of Coverage” provision in the Policy. In turn, a dispute exists as to

Plaintiff’s right to coverage for the full measure of damages to the ground storage tank.

       26.     Plaintiff seeks a declaration that coverage for the ground storage tank had not yet

terminated at the time the damage occurred because “hot testing” had not commenced. Further,

Plaintiff seeks a declaration that, accordingly, coverage for the full measure of damages to the

ground storage tank exists under the terms of the Policy.

B.     Breach of Contract

       27.     The Policy sets forth contractual obligations on the part of Defendant to pay for

direct physical loss or damage to “construction works,” which includes the ground storage tank.




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                        PAGE 5
          Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 6 of 7



       28.     Plaintiff has performed its obligations under the Policy by paying its premium and

timely notifying Defendant of its claim for covered damages.

       29.     Defendant has breached the Policy by not paying the amount owed under the Policy

for the damage to the ground storage tank.

       30.     As a result of Defendant’s breach, Plaintiff has sustained damages in that it has to

pay for such repairs without the benefit of the assistance of its insurer.

C.     Prompt Payment of Claims Act

       31.     Defendant’s failure to pay Plaintiff the amount owed under the Policy for the

damage to the ground storage tank constitutes a violation of Section 542.051 et seq. of the Texas

Insurance Code (the “Texas Prompt Payment of Claims Act”).

       32.     Accordingly, Plaintiff, in addition to its claim for damages in connection with

Defendant’s failure to pay the amount owed under the Policy for the damaged ground storage tank,

is entitled to an award of penalty interest at the rate of 18% per annum and attorneys’ fees as set

forth in Section 542.060 of the Texas Insurance Code.

D.     Attorneys’ Fees

       33.     Plaintiff engaged the undersigned counsel to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

       34.     Plaintiff prays that it be awarded all reasonable attorneys’ fees incurred in

prosecuting its causes of action through trial and any appeal under Section 38.001(8) of the Texas

Civil Practice and Remedies Code. In addition, and/or in the alternative, Plaintiff requests an award

of attorneys’ fees as permitted under the Prompt Payment of Claims Act.

//

//




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                      PAGE 6
           Case 5:19-cv-00932-DAE Document 1 Filed 08/02/19 Page 7 of 7



                                  CONDITIONS PRECEDENT

        35.     All conditions precedent to Plaintiff’s right to recover under the Policy have

occurred, have been fully performed, or have been waived by Defendant.

                                              PRAYER

        Plaintiff Caldwell Group LLC prays that, upon final hearing of the case, this Court adjudge

the contractual obligations of Defendant Federal Insurance Company, that this Court declare and

adjudge that Plaintiff recover all damages from and against Defendant that it may reasonably

establish by a preponderance of the evidence, and that this Court award attorneys’ fees through

trial and any appeal, costs of court, pre- and post-judgment interest, and such other and further

relief, at law or in equity, to which Plaintiff may show itself to be justly entitled.

                                                        Respectfully submitted,

                                                        SHIDLOFSKY LAW FIRM PLLC


                                                    By: /s/ Douglas P. Skelley
                                                       Douglas P. Skelley
                                                       Lead Attorney to be Noticed
                                                       State Bar No. 24056335
                                                       doug@shidlofskylaw.com
                                                       Rebecca DiMasi
                                                       State Bar No. 24007115
                                                       rebecca@shidlofskylaw.com
                                                       7200 N. Mopac Expressway, Suite 430
                                                       Austin, Texas 78731
                                                       512-685-1400
                                                       866-232-8710 (Fax)

                                                        ATTORNEYS FOR PLAINTIFF
                                                        CALDWELL GROUP LLC




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                    PAGE 7
